Order filed July 26, 2018




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00172-CV
                                    ____________

                        DR. JOEL JOSELEVITZ, Appellant

                                          V.

 CAROL ROANE, INDIVIDUALLY, AND COX MEDIA GROUP, Appellee


                       On Appeal from the 215th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2014-66926

                                     ORDER

      Appellant’s brief was due July 11, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 10, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM